Case 2:16-cr-00573-JS Cn aye UP a gue ee

SCARING & CARMAN PLLC
ATTORNEYS AT LAW

SUITE 501
666 OLD COUNTRY ROAD
STEPHEN P. SCARING, PC. GARDEN CITY, N. Y. 11530-2004 sscaring@scaringlaw.com
SUSAN SCARING CARMAN ~~.
(516) 683-8500 scarman@scaringlaw.com
MATTHEW W. BRISSENDEN ~~
OF COUNSEL FAX
(516) 683-8410
June 28, 2019
BY ECF
Honorable Denis R. Hurley
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: United States v. Hershko
Docket No. 16-CR-0573

Dear Judge Hurley:
Our office represents the defendant, Isaac Hershko, in the above-captioned matter.

On behalf of Mr. Hershko, we would respectfully request permission for him to travel from
New York to Tel Aviv, Israel on Wednesday, July 31, 2019, returning to New York on Wednesday,
August 14, 2019. He will be traveling with his family and staying at the home of his sister. The
purpose of the trip is a family vacation, attendance at a family wedding and visiting the grave of
his father.

I have discussed this matter with AUSA Christopher Caffarone and Pre-Trial Services
Officer Donna Mackey. They do not object to Mr. Hershko’s travel plans.

 

Thank you.
Respectfully submitted,
aw
STEPHEN P. SCARING
cc: AUSA Christopher Caffarone (by ECF) A p pr wed,
Donna Mackey (by e-mail)
SPS/cn SO ORDERED:

_f s/ JOANNA. SEYBERT —

at

 

 

 

ben ae 2,
